Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “independently” in claim 1 is indefinite because the specification does not clearly redefine the term.  How elements are sealed independently? Would this sealing process different from each other? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikushima (US 2015/0116052).
Regarding claim 1, Kikushima discloses a piezoelectric quartz crystal resonator (Fig. 1B) comprising a circuit board (31), a quartz crystal resonator (10) and a thermistor (20), wherein, the thermistor is configured to detect a temperature of the quartz crystal resonator (¶[0083-0085]), the thermistor and the quartz crystal resonator are arranged on the circuit board and interconnected with each other via electric wires (P1-P5, B1-B5 see Fig. 1C) arranged on the circuit board; the thermistor and the quartz crystal resonator are sealed independently (examiner interprets as differently) from each other by thermoplastic material, and the thermoplastic material sealing the thermistor is in contact with the thermoplastic material sealing the quartz crystal resonator (¶[0094-0096]).  
Regarding claim 3, Fig. 1B and 1C shows the piezoelectric quartz crystal resonator wherein, the thermistor (20) is arranged on a back of the quartz crystal resonator (10), and at least one welding pad (34) of the thermistor (20) is connected with at least one welding pad (33a or 33b) of the quartz crystal resonator (10).  
Regarding claim 4, Fig 1B and 1C shows the piezoelectric quartz crystal resonator wherein, a central portion (middle portion) of the circuit board (31) where the quartz crystal resonator (10) is arranged is provided with a through hole (36), and the thermistor (20) is arranged in the through hole.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kikushima (US 2015/0116052).
Regarding claim 2, Kikushima discloses the piezoelectric quartz crystal resonator except wherein, the thermistor (20) and the quartz crystal resonator (10) are arranged side by side on the same side of the circuit board, and a clearance is preset between the thermistor and the quartz crystal resonator.  As known in the art, the side by side arrangement is an alternative arrangement for any two elements being on a board and therefore it would have been obvious to one of ordinary skill in the art to use the side by side arrangement because such a configuration would be a mere selection of the alternative - side by side or front and back.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harima (US 2013/0187723) discloses a piezoelectric package using a thermoset resin to seal.
Yamashita (US 2016/0226465) and Yamamoto (US 2018/0212585) disclose a resonator and a thermistor on a circuit board in a front-and-back configuration.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849